Name: Commission Regulation (EEC) No 118/93 of 22 January 1993 determining the extent to which applications lodged in January 1993 for import licences for certain eggs and poultrymeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/26 Official Journal of the European Communities 23. 1 . 93 COMMISSION REGULATION (EEC) No 118/93 of 22 January 1993 determining the extent to which applications lodged in January 1993 for import licences for certain eggs and poultrymeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted 21 , 22, 23, 24, 25, 26 and 27 in Regulation (EEC) No 579/92 should therefore be determined ; Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Communities that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving, inter alia, from the Interim Agreement between the Communities and the Czech and Slovak Federal Republic upon the dissolution of the latter on 31 December 1992 and in consequence the concessions provided in the Interim Agreement should be accorded without distinction to products originating in the Czech Republic or in the Slovak Republic, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 579/92 of 5 March 1992 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic ('), as last amended by Regulation (EEC) No 3730/92 (2), and the Republic of Hungary, and in particular Article 4 (5), Whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against group Nos 1 , 2, 7, 12 and 19 in the said Regulation ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against group Nos 4, 5, 6, 8 , 9, 10, 11 , 14, 15, 16, 17, 18, 21 , 22, 23, 24, 25, 26 and 27 in Regulation (EEC) No 579/92 are for quantities lower than those available ; whereas these applications can therefore be met in full ; Whereas Article 4 (5) of Regulation (EEC) No 579/92 stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following period ; whereas the quantity available for the second period 1 April to 30 June 1993 of the products named against group Nos 4, 5, 6, 8, 9, 10, 11 , 14, 15, 16, 17, 18 , Article 1 1 . Applications for import licences for the period 1 January to 31 March 1993 submitted under Regulation (EEC) No 579/92 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1993 applications may be lodged pursuant to Regulation (EEC) No 579/92 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 23 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1993 . For the Commission RenÃ © STEICHEN Member of the Commission 0 OJ No L 62, 7. 3 . 1992, p. 15. (2) OJ No L 380, 24. 12. 1992, p. 12. 23 . 1 . 93 Official Journal of the European Communities No L 15/27 ANNEX I Gr u No Percentage of acceptance" of import licences submitted 1 9,4 2 31,1 4 100,0 5 100,0 6 100,0 7 45,6 8 100,0 9 100,0 10 100,0 11 100,0 12 12,1 14 100,0 15 100,0 16 100,0 17 100,0 18 100,0 19 26,7 21 100,0 22 100,0 23 100,0 24 100,0 25 100,0 26 100,0 27 100,0 No L 15/28 Official Journal of the European Communities 23. 1 . 93 ANNEX II (tonnes)  . Total quantity availableGrouP No for second period 1 117,0 2 195,0 4 4 885,0 5 1 171,0 6 1 902,0 7 925,0 8 730,0 9 815,0 10 505,0 11 115,0 12 150,0 14 1 375,0 15 1 925,0 16 550,0 17 600,0 18 90,0 19 45,0 21 933,25 22 525,0 23 986,25 24 275,0 25 2 895,0 26 165,0 27 1 160,0